Citation Nr: 1018896	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-13 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of malaria.

2.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and R.G.




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
August 1970.

This matter initially came to the Board of Veterans' Appeals 
(BVA or Board) on appeal from decisions by the ROs in 
Pittsburgh, Pennsylvania and Togus, Maine.

This case was previously before the Board in December 2006 
and July 2008.  On the latter occasion, the Board denied an 
initial compensable evaluation for residuals of malaria.  The 
issue of the Veteran's entitlement to an initial evaluation 
in excess of 30 percent for PTSD was remanded for issuance of 
a statement of the case (SOC) pursuant to Manlincon v. West, 
12 Vet. App. 238 (1999).  See 38 C.F.R. §§ 19.26, 19.29.

The Veteran appealed the Board's July 2008 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In December 2009, the parties to the appeal (the Veteran, 
through his attorney, and a representative from VA General 
Counsel) filed a Joint Motion for an Order Partially Vacating 
and Remanding the Board's decision (Motion).  The parties 
agreed that the Board's decision should be vacated and 
remanded insofar as it had denied an initial compensable 
evaluation for residuals of malaria.  The Court granted the 
Motion later that same month.

In September 2008, while the aforementioned matter was 
pending at the Court, the RO in Huntington, West Virginia 
furnished the Veteran an SOC with respect to the issue of his 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD, as directed in the Board's remand of July 2008.  
Inasmuch as he perfected an appeal of that issue by filing a 
substantive appeal later that same month, the Board has 
present jurisdiction to consider it.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.202, 20.302(b).

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran if further action 
is required on his part.


REMAND

The Veteran's malaria claim has been returned to the Board 
for further analysis and readjudication on the question of 
whether he has any residuals of prior, active, in-service 
malaria.  Issues pertaining to extraschedular evaluation have 
also been raised.

The Veteran last underwent a VA examination for residuals of 
malaria more than three years ago, in April 2007.  That 
examiner (who also examined the Veteran in August 2004) who 
appeared to endorse the Veteran's lay opinion that, as a 
result of past malaria, he suffers chills and high fevers 
with illnesses such colds and influenza, and that he misses 
approximately one week per month of work as a result.  The 
examiner did not offer any medical rationale or explanation 
for his apparent conclusion that malaria can cause residuals 
of the type described by the Veteran.  In addition, no 
testing was performed, including blood smears.  See 38 C.F.R. 
§ 4.88b, Diagnostic Code 6304 (2009).  The Board is of the 
opinion that further development is necessary prior to 
readjudication of the claim, to include a new examination.

As for the Veteran's PTSD claim, the Board notes that 
Veteran, in his September 2008 substantive appeal, checked a 
box indicating that he wished to have a "BVA hearing at a 
local VA office before a Member, or Members, of the BVA." 
Subsequently, in October 2008 and November 2009, he indicated 
that he wished to appear at a BVA video conference hearing.  
In light of those requests, his claim must be returned to the 
agency of original jurisdiction.  A remand is required.  
38 C.F.R. §§ 19.9, 20.704 (2009).



For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Veteran to provide any 
supporting evidence he may have to show that 
he has had absences from work as a result of 
residuals of claimed residuals of malaria.  
Such evidence might include, but need not be 
limited to, personal business records, 
income reports, lay statements from those 
who have witnessed his intermittent 
inability to work, and medical reports 
reflecting the need for rest or recuperation 
during periods of illness.  The evidence 
received, if any, should be associated with 
the claims file.

2.  After the foregoing development has been 
completed, arrange to have the Veteran 
scheduled for an appropriate examination for 
purposes of evaluating the nature and extent 
of any residuals of in-service malaria.  The 
examination should be conducted by an 
examiner with appropriate expertise who has 
not evaluated him previously.  The examiner 
should review the claims file, examine the 
Veteran, perform any testing deemed 
necessary, including blood smears, and offer 
an opinion as to whether the Veteran has any 
current, objectively identifiable residuals 
of in-service malaria, including any liver 
or spleen damage.  In so doing, the examiner 
should specifically comment on the 
statements contained in the reports of prior 
VA examinations, dated in August 2004 and 
April 2007, to the effect that the Veteran 
has current residuals of malaria consisting 
of chills, high fevers, and "minimal mental 
status changes" with illnesses such colds 
and influenza.  A discussion of medical 
principles pertaining to the known, long-
term residuals of malaria, and whether they 
include symptoms such as chills, high 
fevers, and mental status changes during 
periods of illness, would be helpful.  If 
any current residuals of malaria are 
identified, they should be fully described 
in terms of their functional impact.  A 
complete rationale for all opinions must be 
provided.

3.  Thereafter, take adjudicatory action on 
the Veteran's claim for an initial 
compensable evaluation for malaria.  In so 
doing, consider whether the matter should be 
referred for extraschedular consideration.  
38 C.F.R. § 3.321(b)(1) (2009).  If the 
benefit sought remains denied, furnish a 
supplemental SOC (SSOC) to the Veteran and 
his representative.

4.  Afterwards, schedule the Veteran for a 
video conference hearing in accordance to 
applicable procedures pertaining to his 
claim for an initial evaluation in excess of 
30 percent for PTSD.  If he no longer 
desires a hearing on this issue, he should 
so indicate in writing to the RO and the 
matter should be returned to the Board for 
further review.

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC pertaining to malaria, and 
to appear at a Board hearing on the PTSD issue, the claims 
file should be returned to this Board for further appellate 
review.  No action is required by the Veteran until he 
receives further notice, but he may furnish additional 
evidence and argument while the case is in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  The purposes of this remand are to 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2009).

